Citation Nr: 1648432	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied a rating in excess of 30 percent for undifferentiated schizophrenia.  

In January 2015, the Board adjudicated the claim for an increased rating for undifferentiated schizophrenia and remanded a claim for entitlement to TDIU as part and parcel of the increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The originating agency has performed the development ordered by the Board, to include adjudicating the claim for entitlement to TDIU in an April 2016 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to provide the Veteran a hearing before the Board.  On an April 2016 substantive appeal submitted in response to the April 2016 SSOC, the Veteran requested to appear before the Board at a hearing at a local VA office.  The Veteran has the right to a hearing and the Board observes that the claim for entitlement to TDIU was not addressed at the April 2011 hearing (provided in conjunction with the previous claim for an increased rating for undifferentiated schizophrenia).  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2016).  

The Veteran must receive notice of the hearing at his current address of record.  All efforts to contact and notify the Veteran must be documented in the claims file.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




